DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2005/0243235) .

    PNG
    media_image1.png
    326
    549
    media_image1.png
    Greyscale

(Claim 11) Lee teaches an array substrate, comprising:
a base substrate (210),
a thin film transistor (T) formed on the base substrate, and
a black matrix (263) and an organic insulating pattern (paragraphs 72, 73, #260) formed on the base substrate comprising the thin film transistor,
wherein the black matrix (263) and the organic material pattern (260) are provided on an identical layer.
Lee lacks:

forming a black photosensitive material layer having a planar surface on the first intermediate pattern, and exposing and developing the black photosensitive material layer by using the grayscale mask, to form a second intermediate pattern; and
processing the first intermediate pattern and the second intermediate pattern by an ashing process, to form the black matrix and the organic material pattern.
However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Therefore, the process limitation is not given any patentable weight.

Allowable Subject Matter
Applicant’s claims 1 and 3 – 10 and 12 – 15 are allowable, because prior art does not teach:
(Claims 1) forming a transparent photosensitive material layer having a predetermined thickness, and exposing and developing the transparent photosensitive material layer by using a grayscale mask, to form a first intermediate pattern;
forming a black photosensitive material layer having a planar surface on the first intermediate pattern, and exposing and developing the black photosensitive material layer by using the grayscale mask, to form a second intermediate pattern; and


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 13, 2021